Citation Nr: 0407062	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from July 1954 to 
July 1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Huntington, West Virginia (RO).                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.    


REMAND

The appellant maintains that his current rating is not high 
enough in light of the disability that his generalized 
anxiety disorder causes.  In this regard, in May 2000, the 
appellant underwent a VA psychiatric evaluation.  At that 
time, he stated that he had last worked in 1980, and that he 
had been receiving psychiatric treatment at the VA Medical 
Center (VAMC) since 1980.  The appellant indicated that he 
was taking psychotropic medication and "nerve pills" for 
his anxiety, but that the medications were not helping.  He 
complained of depression, anxiety, and panic attacks with 
heart palpitations.  According to the appellant, he had a 
sense of helplessness and hopelessness, and was a chronic 
worrier.  The appellant reported that he had difficulty 
sleeping and had recently lost some weight.  He stated that 
his "nerves" were "shot."  According to the appellant, he 
had been married for 47 years and had one daughter.

Upon mental status evaluation, the examiner noted that the 
appellant's mood was appropriate, and that he talked clearly, 
audibly, and rationally most of the time.  The appellant was 
unable to recall the last two presidents and he had 
difficulty doing serial 7's.  The appellant had a sense of 
helplessness and hopelessness.  He was only able to remember 
two objects in five minutes.  There was no evidence of 
psychosis, thought disorder, or looseness of thought 
processes, and no bizarre thought process, or tangential or 
circumstantial thinking was elicited.  There were no active 
homicidal or suicidal ideations or plans.  No audio or visual 
hallucinations were noted.  Insight, judgment, and impulse 
seemed to be fair.  The examiner stated that the appellant 
was currently living with his wife.  According to the 
examiner, the appellant kept to himself, did not like being 
around people, and had a hard time communicating.  The 
appellant was able to take care of his personal hygiene.  The 
diagnoses were the following: (Axis I) panic anxiety 
disorder, (Axis III) (1) history of chronic obstructive 
pulmonary disease (COPD), with pulmonary fibrosis, (2) 
history of atherosclerotic heart disease, with history of 
cardiac catheterization, (3) degenerative osteoarthritis, 
with chronic pain syndrome, especially in the low back, (Axis 
IV) moderate, and (Axis V) Global Assessment of Functioning 
(GAF) score of 60 to 65.  The examiner stated that the 
appellant's symptoms were related to anxiety and panic.            

Outpatient treatment records from the Beckley VAMC, from 
February 1999 to November 2001, show that in April 2001, the 
appellant underwent an evaluation for his anxiety disorder.  
At that time, the appellant stated that he was forgetful and 
continued to experience anxiety.  Upon mental status 
evaluation, thought content was not psychotic or dangerous.  
The appellant's mood was mildly depressed, with narrow range 
of affect and anxiety in the moderate range.  Sensorium 
appeared grossly intact.  Following the mental status 
evaluation, the examiner assigned a GAF score of 55.  
Subsequent follow-up evaluations, dated in July and November 
2001, showed that a GAF score of 58 was assigned for the 
appellant's service-connected anxiety.  

In May 2003, the appellant testified, via videoconference, 
before the Board.  At that time, he stated that since his 
last VA psychiatric examination, in May 2000, his anxiety 
disorder symptomatology had worsened, and his panic attacks 
had increased.  Thus, in light of the above, and in view of 
the appellant's decreasing GAF scores, the Board believes 
that the level of disability attributable to the appellant's 
service-connected anxiety disorder is best evaluated only 
after a detailed VA psychiatric examination.  

The Board also notes that in the appellant's May 2000 VA 
psychiatric examination, the appellant reported that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  However, the SSA award decision is not 
part of the record.  In order to ensure that the appellant's 
claim is adjudicated on the basis of a complete evidentiary 
record, the SSA award letter and related evidence should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).      

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected anxiety disorder in 
recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include 
outpatient treatment records from the 
Beckley VAMC, from November 2001 to the 
present, the SSA award determination 
letter, and any medical records upon 
which the SSA decision was based.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.  

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements for the 
appellant to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected anxiety 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to  review the 
appellant's previous VA psychiatric 
examination reports, prepared in April 
1999 and May 2000, and the Beckley VAMC 
outpatient treatment records, dated in 
April, July, and November 2001, showing 
GAF scores of 55 and 58.  

The psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
anxiety disorder:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory 
loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 73 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. §  5101 (West 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



